PER CURIAM
Petitioner Oregonians in Action seeks review of LCDC’s periodic review order for Deschutes County. In its first assignment, petitioner contends that LCDC erred by refusing to consider certain objections advanced by petitioner, on the ground that petitioner had not presented the corresponding issues to the county specifically enough to satisfy former ORS 197.643(3)(c) and OAR 660-19-080(3)(c). Petitioner maintains that LCDC wrongly imported the assertedly more stringent preservation requirements of ORS 197.763 into those provisions. Even assuming petitioner’s premises, we agree with LCDC that the relevant aspects of petitioner’s presentation before the county were so undifferentiated as to amount to not raising the issues in question at all. Only if the preservation requirement in former ORS 197.643 and LCDC’s regulatory provision were construed as requiring no particularization could petitioner’s argument succeed, and such a construction would convert the provisions into total non-sequiturs.
We reject petitioner’s first assignment. We also reject petitioner’s second assignment, which does not warrant discussion.
Affirmed.